DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, 9-12, 14-15, 17 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 10, and 20, lines 8, 5, and 5, respectively, recite “a cooling liquid”.  It is unclear if this is the same “cooling liquid” as recited in claim 1, 10 and 20, lines 7, 4 and 4, respectively.  For purposes of examination “a cooling liquid” will be considered - - the cooling liquid.
Claims 2, 4-5, 7, 9, 11-12, 14-15, 17 and 19 are rejected to as being dependent from a rejected claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) in view of Reytblat et al. (US 2016/0102875) and Hollander et al. (US 20180224174).
	Per claim 1, Barbato teaches a thermal management system for cooling air (12) of a data center, comprising: one or more fans (14) configured to direct the air of the data center through the thermal management system; 
	an air to air heat exchanger (20) in communication with the air of the data center, the air to air heat exchanger being configured to operate in a dry mode in which only exterior air is used to facilitate cooling the air of the data center without a cooling liquid 
	However, it is old and well known to use pump to motivate cooling fluids in a cooling system.  For example, Reytblat teaches a cooling system wherein a pump (60’) is configured to provide cooling liquid from a cooling liquid basin (20’) to a coil of a liquid to air heat exchanger (231’) for high performance and low energy consumption cooling (paragraph 0001, lines 1-3 of Reytblat).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pump configured to provide cooling liquid from a cooling basin to a coil of a liquid to air heat exchanger, as taught by Reytblat in the invention of Barbato, in order to advantageously 
	To clarify, the system of Barbato is fully configured to have the pump 29 turned off, thus preventing any cooling liquid from being dispersed via water dispersing means 27 while having only exterior air 22 cooling the air data center.
	Assuming arguendo, that the system is not configured to operate in the dry mode, Hollander teaches operating an evaporative cooling system operating in a dry mode in which only exterior air is used to cool the air without a cooling liquid being dispersed (“During periods where the ambient air temperature is sufficiently low or when the load is sufficiently low, air can be drawn through the "dry" evaporative pads 135 and 140 then across cooling coils 125 and 130 via the fan 102 (or other airflow generating device) without the operation of a water recirculation system”, para. 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a dry mode in which only exterior air is used to cool the air without a cooling liquid being dispersed, as taught by Hollander in the invention of Barbato, in order to advantageously reduce the power consumption of the system by operating the system “without the operation of a water recirculation system” (para. 0031 of Hollander).
	Per claim 2, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the liquid to air heat exchanger (38) is downstream of the air to air heat exchanger (20). 	Per claim 4, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the air to air heat exchanger (20) includes a fan (23), the fan (23) being configured to direct external 	Per claim 5, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Barbato, as modified, teaches wherein the air to air (20) heat exchanger further includes an evaporative nozzle assembly (27) with a plurality of nozzles for dispensing the cooling liquid over the air to air heat exchanger to humidify the exterior air in the wet mode, wherein the evaporative nozzle assembly (27) is in communication with the coil of the liquid to air heat exchanger (38) for receiving the cooling liquid therefrom. 
	Per claim 9, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, teaches wherein the cooling liquid includes water (i.e. “water”, paragraph 0058, line 3 of Barbato). 	Per claim 14, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches a cooling liquid basin (30) for storing the cooling liquid but fails to explicitly teach a pump configured to provide the cooling liquid from the cooling liquid basin to the coil of the liquid to air heat exchanger. However, it is old and well known to use pump to motivate cooling fluids in a cooling system.  For example, Reytblat teaches a cooling system wherein a pump (60’) is configured to provide cooling liquid from a cooling liquid basin (20’) to a coil of a liquid to air heat exchanger (231’) for high performance and low energy consumption cooling (paragraph 0001, lines 1-3 of Reytblat).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pump configured to provide cooling liquid from a cooling basin to a coil of a liquid to air heat exchanger, 	Per claim 15, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 14.  Further, Barbato, as modified, teaches wherein the air to air (20) heat exchanger further includes an evaporative nozzle assembly (27) with a plurality of nozzles for dispensing the cooling liquid over the air to air heat exchanger to humidify the exterior air in the wet mode, wherein the evaporative nozzle assembly (27) is in communication with the coil of the liquid to air heat exchanger (38) for receiving the cooling liquid therefrom. 	Per claim 20, Barbato teaches a method for thermal management at a data center, comprising: directing air of the data center to an air to air heat exchanger (20), wherein the air to air heat exchanger being configured to operate in a dry mode (when pump 29 is not activated) in which only exterior air is used to cool the air of the data center without a cooling liquid being dispersed (when pump 29 is not activated no cooling liquid is being dispersed), and in a wet mode (when pump 29 is activated) in which a cooling liquid is dispersed over the air to air heat exchanger to facilitate cooling of the air of the data center; directing the air of the data center to a liquid to air heat exchanger (38); circulating a cooling fluid through a coil of the liquid to air heat exchanger to absorb heat from the air of the data center with the cooling fluid; and directing the air of the data center to a direct expansion cooling loop (41-44) including an evaporator (41) and a condenser (43) but fails to explicitly teach using a pump to circulate the cooling fluid through the coil of the liquid to air heat exchanger.

	To clarify, the system of Barbato is fully configured to have the pump 29 turned off, thus preventing any cooling liquid from being dispersed via water dispersing means 27 while having only exterior air 22 cooling the air data center.
	Assuming arguendo, that the system is not configured to operate in the dry mode, Hollander teaches operating an evaporative cooling system operating in a dry mode in which only exterior air is used to cool the air without a cooling liquid being dispersed (“During periods where the ambient air temperature is sufficiently low or when the load is sufficiently low, air can be drawn through the "dry" evaporative pads 135 and 140 then across cooling coils 125 and 130 via the fan 102 (or other airflow generating device) without the operation of a water recirculation system”, para. 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a dry mode in which only exterior air is used to cool the air without a cooling liquid being dispersed, as taught by Hollander in the invention of Barbato, in .
Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) in view of Reytblat et al. (US 2016/0102875) and Hollander et al. (US 20180224174) as applied to the claims above and further in view of Clark (US 2018/0320934).
	Per claim 7, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Barbato, as modified, fails to explicitly teach teaches wherein the condenser of the direct expansion cooling loop is in communication with and receives the cooling liquid from the liquid to air heat exchanger. 
	However, Clark teaches a cooling system wherein a condenser (38) of a direct expansion cooling loop (36) is in direct communication with and receives a cooling liquid from a liquid to air heat exchanger (28) for reducing power consumption of the cooling system (paragraph 0038, line 1 of Clark).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a condenser of a direct expansion cooling loop in direct communication with and receives a cooling liquid from a liquid to air heat exchanger, as taught by Clark in the invention of Barbato, as modified, in order to advantageously reduce the power consumption of the cooling system (para. 0038, line 1 of Clark), thereby reducing the operating cost of the cooling system.
Claim(s) 10-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barbato (US 2016/0381826) in view of Hollander et al. (US 20180224174).
Per claim 10, Barbato teaches a thermal management system for a data center, comprising: an air to air heat exchanger (20) in communication with air of the data center, the air to air heat exchanger being configured to operate in a dry mode (when pump 29 is not activated) in which only exterior air is used to cool the air of the data center without a cooling liquid being dispersed , and in a wet mode (when pump 29 is activated) in which the cooling liquid is dispersed over the air to air heat exchanger to facilitate cooling of the air of the data center; and a liquid to air heat exchanger (38) in communication with the air of the data center, the liquid to air heat exchanger including a coil that receives the cooling liquid, and is positioned to be in communication with the air of the data center such that the cooling liquid at least partially absorbs heat from the air of the data center to facilitate cooling thereof. 
	To clarify, the system of Barbato is fully configured to have the pump 29 turned off, thus preventing any cooling liquid from being dispersed via water dispersing means 27 while having only exterior air 22 cooling the air data center.
	Assuming arguendo, that the system is not configured to operate in the dry mode, Hollander teaches operating an evaporative cooling system operating in a dry mode in which only exterior air is used to cool the air without a cooling liquid being dispersed (“During periods where the ambient air temperature is sufficiently low or when the load is sufficiently low, air can be drawn through the "dry" evaporative pads 135 and 140 then across cooling coils 125 and 130 via the fan 102 (or other airflow generating device) without the operation of a water recirculation system”, para. 0031).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a dry mode in which only exterior air is used to cool the air without a 
	Per claim 11, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches a direct expansion cooling loop (41-44) in communication with the air of the data center, the direct expansion loop including a condenser (43) and an evaporator (41). 
	Per claim 12, Barbato meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato teaches wherein the liquid to air heat exchanger (38) is downstream of the air to air heat exchanger (20).
	Per claim 19, Barbato, as modified, meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Barbato, as modified, teaches wherein the cooling liquid includes water (i.e. “water”, paragraph 0058, line 3 of Barbato).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barbato (US 2016/0381826) and Hollander et al. (US 20180224174) as applied to the claims above and further in view of Clark (US 2018/0320934).
	Per claim 17, Barbato meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Barbato fails to explicitly teach teaches wherein the condenser of the direct expansion cooling loop is in communication with and receives the cooling liquid from the liquid to air heat exchanger. 
	However, Clark teaches a cooling system wherein a condenser (38) of a direct expansion cooling loop (36) is in direct communication with and receives a cooling liquid from a liquid to air heat exchanger (28) for reducing power consumption of the cooling 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763